In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-13-00418-CR


                           TERRY WAYNE WILLIS, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 251st District Court
                                     Potter County, Texas
                  Trial Court No. 67430-C, Honorable Ana Estevez, Presiding

                                       January 15, 2014

                              MEMORANDUM OPINION
                    Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appearing pro se, appellant Terry Wayne Willis filed a document entitled “notice

of appeal” with the district clerk under cause number 67,430-C. It was forwarded to this

court on November 27, 2013, accompanied by the clerk’s information form. According

to the information form, in cause number 67,430-C Willis is charged with evading arrest

or detention. The form indicates a sentence has not been imposed because the case is

“still pending.” It further states the trial court has not certified a right of appeal.
       Questioning our jurisdiction, we abated the appeal on our own initiative and

offered Willis and the State an opportunity to respond. Neither responded. The clerk of

this court subsequently contacted the trial court coordinator on the status of cause

number 67,430-C. According to the court coordinator, the case is not yet set for trial.1


       Generally, in a criminal law matter an appellate court’s jurisdiction is limited to

consideration of a final judgment of conviction. McKown v. State, 915 S.W.2d 160, 161

(Tex. App.—Fort Worth 1996, no pet.) (citing Workman v. State, 170 Tex. Crim. 621,

343 S.W.2d 446, 447 (1961)). There are a few narrow exceptions to this rule, but none

are shown to be applicable here. See McKown, 915 S.W.2d at 161 (noting exceptions).

And unless expressly granted by law, we have no jurisdiction to review interlocutory

orders of the trial court. Id. Finally, a notice of appeal filed prematurely before the trial

court makes a finding of guilt or receives a jury verdict is not effective. TEX. R. APP. P.

27.1(b).


       Finding no basis for the exercise of our appellate jurisdiction, we dismiss Willis’s

attempted appeal of trial court cause number 67,430-C for want of jurisdiction.




                                                  James T. Campbell
                                                      Justice


Do not publish.




       1
         Willis was the defendant in another case in the 251st District Court, trial court
cause number 65,359-C. That case has been tried. Willis’s appeal from the judgment
in that case is pending here, our number 07-13-0417-CR. That appeal is not affected
by this order.

                                             2